Citation Nr: 0907615	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  08-14 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


ISSUES

1.  Entitlement to service connection for an asbestos related 
lung disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from May 1957 to 
January 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 

In September 2008 a Travel Board Hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  During the hearing, the Veteran 
reported that he would have private medical records available 
to associate with the claims folder within 60 days of the 
hearing.  No evidence has been submitted since the hearing.

I.  Asbestos related lung disorder

The Veteran seeks service connection for an asbestos related 
lung disorder that he maintains stems from exposure to 
asbestos found in the pipes, engines, and in the paint that 
he had to remove while in the Navy.  

Service treatment records (STRs) dating from May 1957 to 
January 1961 show no complaints of or treatment for any lung 
conditions.  Lungs were marked as normal and chest x-rays 
were negative on both the entrance and separation 
examinations.  

In January 2007 the Veteran was accorded a compensation and 
pension (C&P) respiratory examination.  The examiner reports 
that the claims file was reviewed pursuant to this 
examination.  During the examination the Veteran reported 
that he was exposed to asbestos found in the pipes, engines, 
and in the paint that he had to remove.  He stated that after 
military service he developed occasional wheezes and 
shortness of breath.  He worked in the roofing industry for 
32 years and stated that he had asbestos exposure during that 
time.  X-ray showed: No infiltrates or effusions and 
calcified pleural plaque left base.  Results from a computed 
tomography (CT) of the chest indicated the Veteran had 
scattered calcified pleural plaque predominately within the 
left hemithorax with scarring present at the left lung base.  
The findings were "consistent with previous asbestos 
exposure."  Diagnosis was asbestosis.  

A February 2007 addendum stated that a CT scan of the chest 
on February 6, 2007 showed:

[N]o parenchymal disease.  There were 
findings of pleural plaques compatible 
with previous asbestos exposure.  
Therefore, the veteran does not have 
asbestosis, which is a parenchymal 
disease.  He has pleural based plaques 
consistent with previous exposure to 
asbestos.  Since the veteran does not 
have asbestosis, the DLCO (diffusion 
capacity of carbon monoxide) should not 
be used for rating purpose.  The veteran 
has mild obstructive lung disease from 
previous smoking history.

In light of the earlier report, additional clarification is 
warranted.  The examiner earlier provided a diagnosis of 
asbestosis.  In the addendum, however, it was stated that the 
Veteran does not have asbestosis, which is a parenchymal 
disease, even though he has pleural plaques compatible with 
previous asbestos exposure.  The examination report must 
therefore be returned as insufficient.

Additionally, during his September 2008 Board hearing the 
Veteran testified that he receives treatment from private 
physicians regarding his lungs.  While the Veteran had 
planned to submit the records directly to VA, no records were 
received within 60 days of the hearing.  Nevertheless, as the 
claim must be remanded, the RO should attempt to obtain these 
records and associate them with the Veteran's claims file.  

II.  Hearing loss and Tinnitus

The Veteran also seeks service connection for bilateral 
hearing loss, which he attributes to scraping paint from the 
ship's exterior walls utilizing a pneumatic chipping hammer 
and exposure to canon artillery fire during training.

STRs include a May 1957 enlistment examination and a January 
1961 discharge physical which reveal a forced whisper test 
result of 15/15 for both ears.  No audiometry results were 
included.

In January 2007 the Veteran was accorded a C&P audio 
examination.  During the examination the Veteran reported 
post service noise exposure as a cement and paint mixer 
working in a factory for three years then as a tar roofer for 
32 years.  He stated he has constant tinnitus in both ears 
described as a high pitch tea kettle that has become 
increasingly intense over the years.  He reported negative 
recreational noise exposure.  Diagnosis was also constant 
tinnitus in both ears.  The examiner opined as follows:

There is no evidence in medical records 
showing that hearing loss/tinnitus were 
incurred in or aggravated by military 
service, nor within one year following 
military discharge

Therefore, due to lack of evidence of 
hearing loss/tinnitus in medical records 
or treatment for hearing loss/tinnitus 
demonstrated following service, hearing 
loss and tinnitus are not due to military 
service.

Post service private medical records include an April 2008 
follow up for evaluation of hearing loss and tinnitus.  
During the evaluation the Veteran reported that his hearing 
loss and tinnitus have resulted from loud noise exposure 
during his time spent in the military.  The Veteran was 
diagnosed with "bilateral severe sloping high-frequency 
sensorineural hearing loss with bilateral tinnitus."  The 
physician opined that the Veteran's hearing loss may be 
secondary to a combination of age-related changed and 
extensive loud noise exposure while in the military.  
Furthermore, he stated, [i]t is reasonable to assume that the 
loud noise exposure has contributed to and promoted or 
exacerbated his current level of hearing loss and tinnitus."  
Both examiners cited to facts and then rendered a conclusion 
without providing a reasoned medical explanation connecting 
the two.  

The Court of Appeals for Veterans Claims has held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, 
the Veteran should be advised that his private physician can 
provide a supplemental opinion.  With regard to the VA 
opinion, the Board notes that the Court of Appeals for 
Veterans Claims has held that the absence of documented 
hearing loss while in service is not fatal to a claim for 
service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  When a veteran does not meet the regulatory 
requirements for a disability at separation, he can still 
establish service connection by submitting evidence that a 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 159-160 (1993).  Accordingly, 
another VA examination should be afforded to the Veteran.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Ask the Veteran to submit medical 
records from Dr. Newman and Dr. Mobatel 
regarding private treatment for any lung 
condition or to provide sufficient 
information that the records can be 
obtained by VA, provided that any 
necessary authorization forms are 
completed.  All attempts to fulfill this 
development should be documented in the 
claims file.  If the search for these 
records is negative, that should be 
noted and the Veteran must be informed 
in writing.

2.  The Veteran should be advised that 
he can submit a supplemental opinion 
from his private physician regarding his 
hearing loss and tinnitus which explains 
the conclusion reached by way of a fully 
articulated, soundly reasoned opinion.  

3.  Request a medical opinion regarding 
the Veteran's claim for service 
connection for asbestosis from the 
January 2007 examiner, if available.  
The claims file must be made available 
to, and reviewed by, the clinician, and 
the resulting report must reflect that 
the claims file was reviewed.  The 
clinician is specifically requested to 
state whether the Veteran has asbestosis 
based on the x-ray and CT findings of 
pleural plaque.  If the answer is in the 
negative, explain the significance of 
the presence of the pleural plaque.  A 
complete rationale for the opinion must 
be provided.  If the clinician 
determines that a physical examination 
is warranted to provide the requested 
opinion, one should be scheduled.  

4.  Schedule the Veteran for an 
examination with regard to his claim for 
service connection for hearing loss and 
tinnitus.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be provided 
with an opportunity to describe problems 
he has had with hearing loss and 
tinnitus since his discharge from active 
service.  The examiner is specifically 
requested to opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability or 
greater) that a current hearing loss 
disorder and tinnitus disorder are 
related to active military service.  A 
complete rationale for the examiner's 
opinion must be provided.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  

5.  After any further development deemed 
necessary, readjudicate the issues on 
appeal in light of the additional 
evidence obtained.  If the benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case, 
which considers the evidence submitted 
by the Veteran directly to the Board, in 
accordance with 38 C.F.R. § 19.31(b)(1) 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
